UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7435


AUDREL JACK WATSON, JR.,

                   Plaintiff - Appellant,

             v.

WARDEN WRIGHT; R. E. CLARKE; MR. GRAVES; MS. JONES; UNKNOWN
VA DOC OMBUDSMAN; UNKNOWN GEO/LVCC INDIVIDUALS;
UNKNOWN VA DOC INDIVIDUALS,

                   Defendants - Appellees,

             and

HAROLD CLARKE; UNKNOWN CHIEF EXECUTIVE OFFICER OF GEO,

                   Defendants



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:15-cv-01214-LMB-TCB)


Submitted: February 22, 2018                             Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Audrel Jack Watson, Jr., Appellant Pro Se. Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Audrel Jack Watson, Jr., appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Watson v.

Wright, No. 1:15-cv-01214-LMB-TCB (E.D. Va. Oct. 10, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3